DETAILED ACTION
1.          Claims 21-40 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
2.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.         Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Information Disclosure Statement
4.        The information disclosure statements (IDS) submitted on 9/23/2019, 1/24/2020, 8/12/2020, and 12/07/2020 have been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Specification
5.          The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
6.         The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

7.          Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,948,577 B2 (hereinafter “Patent1”). Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application (hereinafter “Application”) are transparently found in the Patent1 with obvious wording variations. Take an example of comparing claim 21 of the Application and claim 1 of the Patent1:
Application, Claim 21:
A method for associating a set of addresses with a logical network interface in a logical network, the logical network implemented by a set of hardware forwarding elements, the method comprising:

identifying a particular address that receives the most network traffic of the plurality of logical addresses assigned to the machine; and
modifying a set of associations stored at the particular hardware forwarding element to associate the particular port with the particular address.

A method for associating a plurality of addresses with a logical 
network interface in a logical network, the logical network implemented on a 
set of hardware forwarding elements, the method comprising: 
identifying a plurality of logical addresses to assign to a machine of the logical network, the machine attached to a particular port of a particular hardware forwarding element of the set of hardware forwarding elements;  and 
modifying the set of associations stored at the particular hardware forwarding element to associate the particular port with the plurality of logical addresses, said modifying comprising: 
generating a delimited string of the plurality of logical addresses;  and 
storing the delimited string in the set of tables, wherein the particular hardware forwarding element identifies a MAC address associated with the plurality of logical addresses based on the stored delimited string.


Claims 22-40 of the Application are transparently found in claims 1-13 and 15 of the Patent1 with obvious word variations and are similarly rejected.


Application, Claim 1:
A method for associating a set of addresses with a logical network interface in a logical network, the logical network implemented by a set of hardware forwarding elements, the method comprising:
identifying a plurality of logical addresses assigned to a machine of the logical network, the machine attached to a particular port of a particular hardware forwarding element of the set of hardware elements;
identifying a particular address that receives the most network traffic of the 
modifying a set of associations stored at the particular hardware forwarding element to associate the particular port with the particular address.

A method for associating a plurality of addresses with a logical network interface in a logical network, the logical network implemented on a set of hardware forwarding elements, the method comprising: 
identifying a plurality of logical addresses to assign to a machine of the logical network, the machine attached to a particular port of a particular hardware forwarding element of the set of hardware forwarding elements;  and 
modifying a set of associations stored in a set of mapping tables of the particular hardware forwarding element to associate the particular port with the plurality of 
addresses by modifying the set of mapping tables of the particular hardware 
forwarding element.


Claims 22-40 of the Application are transparently found in claims 1-8 and 10-20 of the Patent2 with obvious word variations and are similarly rejected.

Conclusion
9.          Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

10.         The prior art made of record (please see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
US PGPub 2013/0058350 A1 to Fulton at Abstract, [0096], [0318], [0326], [0348], [0350], [0355];
US PGPub 2013/0044636 A1 to Koponen et al. at [0348], [0392], [0573], [0611].

11.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163.  The examiner can normally be reached on M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        March 1, 2021